Title: To Thomas Jefferson from S. Smith & Buchanan, 9 November 1804
From: Smith, S., & Buchanan
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Baltimore Novr. 9. 1804
               
               We are requested by Mr L Harris of St Petersburg, to receive & forward to you, a Box containing a Bust of the Emperor of Russia, which has arrived here in the Ship Restitution from thence; be pleased to direct in what manner it shall be forwarded and believe us to be 
               With due respect Sir Your Obedt Servts
               
                  S Smith & Buchanan
               
            